But by the court.
Even on this ground, there are different adjudications ;* and our act of assembly, (passed 21st March, 1772, § 11. 1 Dall. St. Laws, 616,) pursues the precise words of the British statute, (11 Geo. 2, c. 19, § 23. 6 Ruff. Stat. 301,) except that the assignment of the bond must be on stamped paper, before the suit was brought thereon in England. The same practice obtained before the passing of the statute, Garth. 519. Espin. 348. 5 Com. Dig. 404. But why should the plaintiff recover the mere value of the goods only ? Suppose a family picture, or piece of plate, or, (as this case turned out in evidence on the trial,) the produce of a farm for one whole year, unlawfully taken and detained by a wrong-doer, shall the more value of the property be the sole measure of damages ? Clearly not. And this being a defendant’s bond, given on his claim of property to the sheriff, it is now settled, that the bail are liable to the full amount of the penalty of their bail bond.†

Plaintiff may recover against a sheriff for taking insufficient sureties in. a replevin bond, more than double the value of the goods distrained. Ter Lord Loughborough. Concanen v. Lethbridge. Easter, 32 Geo. 3. 2 H. Bla. 40. But it was afterwards determined, that the sheriff in such case is liable in damages to the extent of double the value of the goods distrained, but no further. Evans v. Brander et al. Trin. 35 Geo. 3. 2 H. Bla. 550.


 1 H. Bla. 76. 2 Stra. 922. Though it was formerly held, that bail Were not liable beyond the sum sworn to and iho costs. Doug. 316. Lofft. 545. Tidd’s Pract. 131, (note 9.) Hullo. 606.